 



Exhibit 10.54
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as
of                    , 2005 by and between Sunrise Senior Living, Inc., a
Delaware corporation (the “Company”), and                    * (“Indemnitee”), a
director and/or officer of the Company.
     WHEREAS, Section 6 of the Amended and Restated Bylaws of the Company, as
amended (the “Bylaws”), provides that the Company, among other things, shall
indemnify and hold harmless each person who was or is a party or is threatened
to be made a party to or is involved in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, or
investigative and whether by or in the right of the Company or otherwise, by
reason of the fact that he or she is or was an officer or director of the
Company or is or was serving at the request of the Company as an officer,
director, employee, partner (limited or general) or agent of another corporation
or of a partnership, joint venture, limited liability company, trust, or other
enterprise; and
     WHEREAS, in recognition of Indemnitee’s need for protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company and Indemnitee’s reliance on the provisions of Section 6 of the Bylaws
requiring indemnification under certain circumstances, and in part to provide
Indemnitee with specific contractual assurance that indemnification protection
will be available and to implement such Bylaw provision, the Company wishes to
provide in this Agreement for the indemnification of, and the advancement of
expenses to, Indemnitee to the fullest extent permitted by law.
     NOW, WHEREAS, in consideration of the mutual premises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     SECTION 1. Right to Indemnification. The Company shall to the fullest
extent permitted by applicable law in effect on the date hereof or as such law
may from time to time be amended indemnify and hold harmless the Indemnitee in
the event that he or she was or is a party to or is involved or becomes involved
in any manner (including, without limitation, as a party, intervenor or a
witness) or is threatened to be made so involved in any threatened, pending or
completed investigation, claim, action, suit, arbitration, alternate dispute
resolution mechanism, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether civil, criminal, administrative or
investigative (including without limitation, any action, suit or proceeding by
or in the right of the Company to procure a judgment in its favor) (a
“Proceeding”) by reason of the fact that he or she, or a person of whom he or
she is the legal representative, is or was a director and/or officer of the
Company, or is or was serving at the request of the Company as a director,
officer, partner (limited or general) or agent of another corporation,
partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, any subsidiary of the Company
(including, without limitation,
 

*   See Schedule A for a list of officers and directors who have entered into
this Indemnification Agreement with the Company.

 



--------------------------------------------------------------------------------



 



service with respect to an employee benefit plan), against all expenses,
liabilities and losses, including attorneys’ fees, judgments, fines (including
any excise taxes assessed on a person with respect to an employee benefit plan),
taxes, penalties and amounts paid or to be paid in settlement (collectively,
“Losses”), actually and reasonably incurred by him or her in connection with
such Proceeding. Such indemnification shall be a contract right and shall
include the right to receive payment in advance of any expenses incurred by the
Indemnitee in connection with such Proceeding, consistent with the provisions of
applicable law as then in effect. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Losses actually and reasonably incurred by Indemnitee in a Proceeding, but not,
however, for the total amount thereof, the Company shall indemnify Indemnitee
for the portion of such Losses to which Indemnitee is entitled.
     SECTION 2. Indemnification; Not Exclusive Right. The right of
indemnification provided in this Agreement shall not be exclusive of and shall
be in addition to, and not in lieu of, any other rights to which the Indemnitee
may otherwise be entitled under applicable law, the Bylaws, the Company’s
certificate of incorporation, as amended, or otherwise. Nothing in this
Agreement shall diminish or otherwise restrict the Indemnitee’s right to
indemnification under applicable law, the Bylaws, the Company’s certificate of
incorporation, as amended, or otherwise. The rights conferred upon Indemnitee by
this Agreement shall continue after Indemnitee has ceased to be a director or
officer of the Company, or to serve at the request of the Company as a director,
officer, partner (limited or general), or agent of another corporation,
partnership, joint venture, limited liability company, trust or other enterprise
and the provisions of this Agreement shall inure to the benefit of the heirs,
executors, administrators and other legal representatives of the Indemnitee and
shall be applicable to Proceedings commenced or continuing after the adoption of
this Agreement, whether arising from acts or omissions occurring before or after
its execution and delivery.
     SECTION 3. Advancement of Expenses; Procedures; Presumptions and Effect of
Certain Proceedings; Remedies. In furtherance, but not in limitation of the
foregoing provisions, the following procedures, presumptions and remedies shall
apply with respect to the advancement of expenses and the right to
indemnification under this Agreement:
          3(a) Advancement of Expenses. All reasonable expenses (including
attorneys’ fees) incurred by or on behalf of the Indemnitee in the defense of or
other involvement in or otherwise in connection with any Proceeding shall be
advanced to the Indemnitee by the Company within twenty (20) days after the
receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the expenses incurred by the Indemnitee and shall include or
be accompanied by an undertaking by or on behalf of the Indemnitee to repay the
amounts advanced if it should ultimately be determined that the Indemnitee is
not entitled to be indemnified against such expenses pursuant to this Agreement.
          3(b) Procedure for Determination of Entitlement to Indemnification.
             (i) To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Secretary of the Company a written request, including such
documentation

2



--------------------------------------------------------------------------------



 



and information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification (the “Supporting Documentation”). The determination of the
Indemnitee’s entitlement to indemnification shall be made not later than sixty
(60) days after receipt by the Company of the written request for
indemnification together with the Supporting Documentation. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors of the Company (the “Board of Directors”) in
writing that the Indemnitee has requested indemnification.
             (ii) The Indemnitee’s entitlement to indemnification under this
Agreement shall be determined in one of the following ways: (A) by a majority
vote of the Disinterested Directors (as hereinafter defined), even though less
than a quorum of the Board of Directors; (B) by a committee of such
Disinterested Directors designated by a majority vote of such Disinterested
Directors, even though less than a quorum of the Board of Directors; (C) by a
written opinion of Independent Counsel (as hereinafter defined) if (x) a Change
of Control (as hereinafter defined) shall have occurred and the Indemnitee so
requests or (y) there are no Disinterested Directors, or a majority of
Disinterested Directors, even though less than a quorum, so directs; (D) by the
stockholders of the Company (but only if a majority of the Disinterested
Directors, even though less than a quorum of the Board of Directors, presents
the issue of entitlement to indemnification to the stockholders for their
determination); or (E) as provided in Section 3(c).
             (iii) In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 3(b)(ii), a majority of the Disinterested Directors, or in the absence
of any Disinterested Directors, a majority of the Board of Directors, shall
select the Independent Counsel, but only an Independent Counsel to which the
Indemnitee does not reasonably object; provided, however, that if a Change of
Control shall have occurred, the Indemnitee shall select such Independent
Counsel, but only an Independent Counsel to which the Board of Directors does
not reasonably object.
          3(c) Presumptions and Effect of Certain Proceedings. Except as
otherwise expressly provided in this Agreement, the Indemnitee shall be presumed
to be entitled to indemnification under this Agreement upon submission of a
request for indemnification together with the Supporting Documentation in
accordance with Section 3(b)(i), and thereafter the Company shall have the
burden of proof to overcome that presumption in reaching a contrary
determination. In any event, if the person or persons empowered under Section
3(b) to determine entitlement to indemnification shall not have been appointed
or shall not have made a determination within sixty (60) days after receipt by
the Company of the request therefor together with the Supporting Documentation,
the Indemnitee shall be deemed to be entitled to indemnification and shall be
entitled to such indemnification unless (A) the Indemnitee misrepresented or
failed to disclose a material fact in making the request for indemnification or
in the Supporting Documentation or (B) such indemnification is prohibited by
law. The termination of any Proceeding described in Section l, or of any claim,
issue or matter herein, by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, adversely
affect the right of the Indemnitee to indemnification or create a presumption
that the Indemnitee did not act in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect

3



--------------------------------------------------------------------------------



 



to any criminal Proceeding, that the Indemnitee had reasonable cause to believe
that his or her conduct was unlawful.
          3(d) Remedies of Indemnitee.
             (i) In the event that a determination is made pursuant to Section
3(b) that the Indemnitee is not entitled to indemnification under this
Agreement, the Indemnitee shall be entitled to seek an adjudication of his or
her entitlement to such indemnification either at the Indemnitee’s sole option,
in (x) an appropriate court of the State of Delaware or any other court of
competent jurisdiction or (y) an arbitration to be conducted by a single
arbitrator pursuant to the rules of the American Arbitration Association; it
being understood that any such judicial proceeding or arbitration shall be de
novo and the Indemnitee shall not be prejudiced by reason of such adverse
determination; and in any such judicial proceeding or arbitration the Company
shall have the burden of proving that the Indemnitee is not entitled to
indemnification under this Agreement.
             (ii) If a determination shall have been made or deemed to have been
made, pursuant to Sections 3(b) or (c), that the Indemnitee is entitled to
indemnification, the Company shall be obligated to pay the amounts constituting
such indemnification within five (5) days after such determination has been made
or deemed to have been made and shall be conclusively bound by such
determination unless (A) the Indemnitee misrepresented or failed to disclose a
material fact in making the request for indemnification or in the Supporting
Documentation or (B) such indemnification is prohibited by law. In the event
that advancement of expenses is not timely made pursuant to Section 3(a) or
payment of indemnification is not made within five (5) days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Section 3(b) or (c), the Indemnitee shall be entitled to
seek judicial enforcement of the Company’s obligation to pay to the Indemnitee
such advancement of expenses or indemnification. Notwithstanding the foregoing,
the Company may bring an action in the Court of Chancery in the State of
Delaware (or in any other state court of Delaware if it is determined that the
Court of Chancery does not have jurisdiction over such action) contesting the
right of the Indemnitee to receive indemnification hereunder due to the
occurrence of an event described in subclause (A) or (B) of this clause (ii) (a
“Disqualifying Event”); provided, however, that in any such action the Company
shall have the burden of proving the occurrence of such Disqualifying Event.
             (iii) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 3(d) that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
             (iv) In the event that the Indemnitee, pursuant to this
Section 3(d), seeks a judicial adjudication of or an award in arbitration to
enforce his or her rights under, or to recover damages for breach of, this
Agreement, the Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any expenses (including attorneys’
fees) actually and reasonably incurred by him or her if the Indemnitee prevails
in such judicial adjudication or arbitration. If it shall be determined in such
judicial adjudication or

4



--------------------------------------------------------------------------------



 



arbitration that the Indemnitee is entitled to receive part but not all of the
indemnification or advancement of expenses sought, all such expenses (including
attorneys’ fees) actually and reasonably incurred by the Indemnitee in
connection with such judicial adjudication or arbitration shall be paid.
     3(e) Definitions. For the purposes of this Section 3:
             (i) “Change in Control” means a change in control of the Company of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided that, without limitation, such a change in
control shall be deemed to have occurred if (A) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Act) becomes after the date hereof the
“beneficial owner” (as defined in Rule l3d-3 under the Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such acquisition; (B) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board of Directors in office immediately prior to such transaction or event
constitute less than a majority of the Board of Directors thereafter or
(C) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (including for this
purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.
             (ii) “Disinterested Director” means a director of the Company who
is not or was not a party to the Proceeding in respect of which indemnification
is sought by the Indemnitee.
             (iii) “Independent Counsel” means a law firm or a member of a law
firm that neither presently is, nor in the past five (5) years has been,
retained to represent (A) the Company or the Indemnitee in any matter material
to either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other individuals who are “indemnities” under
similar indemnification agreements) or (B) any other party to the Proceeding
giving rise to a claim for indemnification under this Agreement. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing under the
laws of the State of Delaware or any other applicable law, would have a conflict
of interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Company agrees to
pay the reasonable fees of the Independent Counsel referred to above and to
fully indemnify such counsel against any and all expenses, claims, liabilities
and damages arising or relating to this Agreement or its engagement pursuant
hereto.
     SECTION 4. Notification and Defense of Claim. Promptly after receipt of
notice of the commencement of any action, suit or proceeding, Indemnitee will,
if a claim in respect thereof is

5



--------------------------------------------------------------------------------



 



to be made against the Company under this Agreement, notify the Company of the
commencement thereof, but the omission so to notify the Company will not relieve
the Company from any liability that the Company may have to Indemnitee under
this Agreement unless the Company is materially prejudiced thereby. With respect
to any such action, suit or proceeding as to which Indemnitee notifies the
Company of the commencement thereof:
          4(a) The Company will be entitled to participate therein at its own
expense; and
          4(b) Except as otherwise provided below, the Company jointly with any
other indemnifying party similarly notified will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Company to Indemnitee of the Company’s election so to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding, but the fees and
disbursements of such counsel incurred after notice from the Company of the
Company’s assumption of the defense thereof shall be at the expense of
Indemnitee unless (i) the employment of counsel by Indemnitee has been
authorized by the Company, (ii) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action, (iii) such action, suit or proceeding
seeks penalties or other relief against Indemnitee with respect to which the
Company could not provide monetary indemnification to Indemnitee (such as
injunctive relief or incarceration) or (iv) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and disbursements of counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Company, or as to which Indemnitee
shall have reached the conclusion specified in (ii) above, or which involves
penalties or other relief against Indemnitee of the type referred to in
(iii) above.
          4(c) The Company shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without the Company’s prior written consent. The Company shall not
settle any action or claim in any manner that would impose any fine, penalty,
limitation or obligation on Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor Indemnitee will unreasonably withhold its, or
his or her, respective consent to any proposed settlement.
     SECTION 5. Exception. Notwithstanding any provision in this Agreement to
the contrary, the Company shall not be obligated under this Agreement to
indemnify Indemnitee (or to advance expenses to Indemnitee) in connection with
any claim made against Indemnitee with respect to any Proceeding or other
proceedings or claims brought voluntarily by the Indemnitee and not by way of
defense, except with respect to any Proceeding or other proceedings or claims
brought to establish or enforce a right to indemnification or advancement of
expenses under this Agreement or any other statute or law or otherwise as
required under Section 145 of the Delaware General Corporation Law, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors (or a committee thereof) finds it to be
appropriate.

6



--------------------------------------------------------------------------------



 



     SECTION 6. Severability; Prior Indemnification Agreements. If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, all portions of any paragraph of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable. This Agreement shall supersede and replace any prior
indemnification agreements entered into by and between the Company and the
Indemnitee and any such prior agreements shall be deemed automatically
terminated upon execution and delivery of this Agreement by the Company and the
Indemnitee; provided, however, that nothing in this Agreement shall replace the
contract rights conferred upon Indemnitee in the Company’s Bylaws to the extent
such rights differ from the rights provided in this Agreement.
     SECTION 7. Company’s Right to Indemnification. Nothing in this Agreement
shall diminish, limit or otherwise restrict or modify in any way the Company’s
right to indemnification or contribution from an Indemnitee or an Indemnitee’s
obligation to indemnify or hold harmless the Company under any agreement,
instrument, commitment or understanding now or hereafter in effect.
     SECTION 8. Cancellation. The Company may cancel the provisions of this
Agreement prospectively only upon thirty (30) days’ prior written notice to
Indemnitee, in order to afford Indemnitee an opportunity to resign as officer
and/or director rather than continue to serve absent indemnification provided
under this Agreement; it being understood that “prospectively only” shall mean
that the Agreement shall remain in full force and effect for all acts or
omissions that occur through the effective date of cancellation. Notwithstanding
the foregoing, this Agreement does not create any obligation on the part of the
Company to continue the Indemnitee as an employee, officer or director of the
Company, as applicable, and shall not be deemed an employment contract between
the Company and the Indemnitee, as applicable, and, if the Indemnitee is an
employee or officer of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged at any time for any reason, with or without cause,
and with or without severance compensation, except as may be otherwise provided
in a separate written contract between Indemnitee and the Company.
     SECTION 9. Amendments and Waiver. No amendment, modification or discharge
or this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by both of the parties hereto. Neither the
waiver by any of the parties hereto of a breach of or a default under any of the
provisions of this Agreement, nor the failure of any of the parties, on one or
more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any of such provisions, rights or privileges hereunder. No delay or failure
on the part of any party in exercising any right, power or privilege under this
Agreement or under any other instruments given in connection with

7



--------------------------------------------------------------------------------



 



or pursuant to this Agreement shall impair any such right, power or privilege or
be construed as a waiver of any default or any acquiescence therein. No single
or partial exercise of any such right, power or privilege shall preclude the
further exercise of such right, power or privilege, or the exercise of any other
right, power or privilege.
     SECTION 10. Liability Insurance. To the extent that the Company maintains
an insurance policy providing liability insurance for directors and officers of
the Company or for directors, officers, employees, agents or fiduciaries of any
other corporation, partnership, joint venture, limited liability company, trust,
employee benefit plan or other enterprise for which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies (as applicable to the capacity(ies) in which such Indemnitee
serves). If, at the time of the receipt of a notice of a Proceeding pursuant to
the terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
     SECTION 11. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
and delivery of such documents necessary to enable the Company effectively to
bring suit to enforce such rights.
     SECTION 12. No Duplication of Payment. The Company shall not be liable
under this Agreement to make any payment in connection with any claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Bylaw provision or otherwise) of the
amounts otherwise indemnifiable hereunder.
     SECTION 13. Governing Law; Consent to Jurisdiction; Headings. This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware applicable to contracts made and to be performed
in such state without giving effect to the principles of conflicts of laws.
Except as set forth in Section 3(d) with respect to Indemnitee’s right to
arbitration, the Company and the Indemnitee hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action, suit or proceeding which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be brought only in the Court of Chancery in the State of Delaware (or in any
other state court of Delaware if it is determined that the Court of Chancery
does not have jurisdiction over such action). The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning of interpretation of this Agreement.
     SECTION 14. Counterparts. This Agreement may be executed and delivered in
or more counterparts, each of which shall constitute an original.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or have caused this Agreement to be executed and delivered as of the
day and year first above written.

                  SUNRISE SENIOR LIVING, INC.  
 
           
 
  By:        
 
                Name:     Title:
 
                INDEMNITEE
 
           
 
  By:        
 
                Name:

9



--------------------------------------------------------------------------------



 



Schedule A
Each of the following officers and directors of the Company has entered into a
separate Indemnification Agreement with the Company:
Paul J. Klaassen
Teresa M. Klaassen
Thomas B. Newell
Tiffany L. Tomasso
Bradley B. Rush
John F. Gaul
Jeff Jasnoff
Barron Anschutz
Ronald V. Aprahamian
Craig R. Callen
Thomas J. Donohue
J. Douglas Holladay
William G. Little
Each Indemnification Agreement is dated as of April 4, 2005.

10